internal_revenue_service number info release date index number 1397a -------------------------------- ---------------------- ------------------------------------------------------------ -------------------------------- ---------------------------- ------------------------------ - department of the treasury washington dc person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 - genin-168203-02 date date zones and enterprise communities re tax incentives for renewal communities empowerment dear ---------------- as discussed with --------------- of our office on date an information_letter is not appropriate for addressing the questions in your inquiry dated date regarding the application of the tax incentives for a renewal_community an empowerment_zone and an enterprise_community to a client of a professional_employer_organization peo your inquiry advised us that a peo is a company that provides human resources and other services to clients which are mostly small businesses with employees the peo has contracts with their clients pursuant to which the clients’ employees are co-employed by the peo the employees would be expected to continue as employees of the clients in the event of termination of a peo agreement the peo assumes payroll and payroll withholding responsibilities as the w-2 employer predecessors an information_letter calls attention to a well-established interpretation or principle of tax law without applying it to a specific set of facts your inquiry raised the issue of whether the client of a peo is eligible for the tax incentives applicable to a renewal_community an empowerment_zone and an enterprise_community as discussed below the resolution of this issue for these tax incentives except the commercial_revitalization_deduction depends in part on a determination of whether the client or the peo is treated as the employer because this determination is not a matter of settled law and would also depend on the facts and circumstances of each client an information_letter is not the proper vehicle to address the issue pursuant to section dollar_figure of revproc_2004_1 2004_1_irb_1 and it sec_2 tax-exempt enterprise_zone_facility bonds sec_1394 under the most of the tax incentives referred to in your inquiry apply to a corporation partial exclusion_of_gain from the sale_or_exchange of qualified_small_business genin-168203-02 partnership or proprietorship that qualifies as an enterprise_zone_business as defined in sec_1397c of the internal_revenue_code or as a renewal_community business as defined in sec_1400g below is a list of these tax incentives one of the criteria for qualifying as an enterprise_zone_business is that at least percent of the employees of the corporation partnership or proprietorship are residents of an empowerment_zone similarly one of the criteria for qualifying as a renewal_community business is that at least percent of the employees of the corporation partnership or proprietorship are residents of a renewal_community accordingly the resolution of the issue of whether the client of a peo is eligible for the following tax incentives depends in part on a determination of whether the client or the peo is treated as the employer stock sec_1202 under the jurisdiction of the office of associate chief_counsel income_tax and accounting branch cc ita at --------------------- jurisdiction of the office of associate chief_counsel tax exempt and government entities exempt_organizations employment_tax government entities tax exempt bonds branch cc tege eoeg teb at --------------------- sec_1397a under the jurisdiction of our office 1397b under the jurisdiction of our office capital_gain exclusion for the sale_or_exchange of a qualified_community_asset sec_1400f under the jurisdiction of our office and other offices of associate chief_counsel sec_1400j under the jurisdiction of our office in addition to the above tax incentives your inquiry covered the empowerment_zone and renewal_community employment credits the new_markets_tax_credit and the commercial_revitalization_deduction empowerment_zone sec_1396 or a renewal_community sec_1400h the amount of these credits is a specified percentage of qualified_zone_wages sec_1396 defines qualified_zone_wages as meaning any wages paid_or_incurred by an rollover of gain from the sale of a qualified_empowerment_zone_asset section increased sec_179 deduction available to a renewal_community busine sec_3 increased sec_179 deduction available to an enterprise_zone_business with respect to the employment credits applicable to eligible employers in an with respect to the new_markets_tax_credit sec_45d provides that a genin-168203-02 employer for services performed by an employee while that employee is a qualified_zone_employee as that term is defined in sec_1396 therefore the resolution of the issue of whether the client of a peo is eligible for these employment credits also depends in part on a determination of whether the client or the peo is treated as the employer the empowerment_zone_employment_credit and the renewal_community_employment_credit are under the jurisdiction of the office of associate chief_counsel tax exempt and government entities employee_benefits health and welfare branch cc tege eb hw at --------------------- taxpayer may claim this credit on a taxpayer’s qualified_equity_investment in a qualified_community_development_entity cde sec_45d provides that a qualified_equity_investment is any equity_investment in a cde for which the cde has received an allocation from the secretary_of_the_treasury if among other things the cde uses substantially_all of the cash from the investment to make qualified_low-income_community investments sec_45d provides that qualified_low-income_community investments consist of among other investments any capital or equity_investment in or loan to any qualified_active_low-income_community_business in general a qualified_active_low-income_community_business is a corporation or partnership if for the taxable_year among other things at least percent of the services performed for the entity by its employees are performed in any low-income_community see sec_45 and sec_1_45d-1t d c of the temporary income_tax regulations accordingly the resolution of the issue of whether the client of a peo is eligible for the new_markets_tax_credit depends in part on a determination of whether the client or the peo is treated as the employer the new_markets_tax_credit is under the jurisdiction of the office of associate chief_counsel passthroughs and special industries branch cc psi at --------------------- is available to a taxpayer that places in service a qualified_revitalization_building in a renewal_community after and before pursuant to sec_1400i a taxpayer may elect either to deduct one-half of any qualified revitalization expenditures as defined in sec_1400i chargeable to a capital_account with respect to any qualified_revitalization_building as defined in sec_1400i in the taxable_year in which the building is placed_in_service by the taxpayer or to deduct such qualified revitalization expenditures ratably over the 120-month period beginning with the month in which the qualified_revitalization_building is placed_in_service by the taxpayer to be eligible to make this election the taxpayer must receive an allocation of a commercial revitalization expenditure amount for the qualified_revitalization_building from the applicable state’s commercial revitalization agency pursuant to sec_1400i this amount must be allocated pursuant to a qualified_allocation_plan of the commercial revitalization agency sec_1400i defines a qualified_allocation_plan as meaning any plan that among other things considers the amount of any as to the commercial_revitalization_deduction under sec_1400i this deduction genin-168203-02 increase in permanent full-time employment by reason of any project accordingly the determination of whether the client of a peo is eligible to elect the commercial_revitalization_deduction for the client’s building depends on whether the client receives an allocation from the applicable state’s commercial revitalization agency for such building whether the client’s building is a qualified_revitalization_building and whether the expenditures incurred or paid_by the client for such building are qualified revitalization expenditures because this determination depends on the facts and circumstances of each client of a peo an information_letter is not the proper vehicle to address whether a particular client of a peo is eligible to elect the commercial_revitalization_deduction this deduction is under the jurisdiction of our office as previously mentioned an information_letter is not the proper vehicle to address the issue of whether the client of a peo is eligible for the tax incentives applicable to a renewal_community an empowerment_zone and an enterprise_community instead a client of a peo should submit a request for a private_letter_ruling to the appropriate office of associate chief_counsel the requests must comply with all the requirements of section of revproc_2004_1 2004_1_irb_1 or its successors revproc_2004_1 provides the general procedures the internal_revenue_service follows in issuing private letter rulings and the related instructions for the submission of private_letter_ruling requests by taxpayers in addition taxpayers are required by statute to pay user fees for requests for private letter rulings under sec_15 of revproc_2004_1 the user_fee must accompany the request in order to be processed by the service in general the user_fee is dollar_figure for private letter rulings however there is a reduced fee of dollar_figure for a request involving a business-related tax issue from a taxpayer with a gross_income of less than dollar_figure million see appendix a of revproc_2004_1 if a client of a peo requests a private_letter_ruling section dollar_figure of revproc_2004_1 provides information as to where to send the request also as we have noted above section of revproc_2004_1 provides general instructions for requesting a private_letter_ruling this letter has called your attention to certain general principles of tax law it is intended for informational purposes only and does not constitute a ruling see section dollar_figure of revproc_2004_1 if you should have any additional questions or comments please contact our office at --------------------- kathleen reed sincerely yours kathleen reed genin-168203-02 senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
